Citation Nr: 1042228	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  05-30 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bunion of the right foot, 
to include as secondary to the service-connected left foot and 
hip disorders. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran served on active military duty from April 1995 to 
March 2003.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
By that rating action, the RO, in part, denied service connection 
for a bunion of the right foot.  The Veteran appealed the RO's 
August 2004 rating action to the Board. 

In October 2006, the Veteran testified before the undersigned 
Veterans Law Judge at the Board's offices in Washington, DC.  A 
copy of the hearing transcript has been associated with the 
claims files. 

In June 2007 and January 2010, the Board remanded the instant 
service connection claim to the RO for additional development.  
The requested development has been accomplished and the case has 
returned to the Board for appellate review. 

The issues of whether new and material evidence has been received 
to reopen a previously denied claim for service connection for 
calluses of both heels and entitlement to a permanent and total 
disability rating for pension purposes. 
have been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over these issues, and they are 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent and probative evidence of record shows that the 
currently demonstrated bunion of the right foot had its clinical 
onset during the Veteran's period of active military service.


CONCLUSION OF LAW

A bunion of the right foot is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for benefits, 
VA has an enhanced duty to notify a claimant of the information 
and evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, because the Board will grant the claim for 
service connection for a bunion of the right foot in the decision 
below, no further notification or assistance is required.


II. Laws and Regulations

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA and precedential opinions issued by VA's Office of General 
Counsel.

Service connection may be granted for any current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

III. Analysis

The Veteran contends that her current bunion of the right foot is 
the result of having to wear military-issued boots and perform 
prolonged marching during military service.  (See October 2009 VA 
nurse practitioner's (NP) opinion).  The Veteran maintains that 
during military service, she did not seek treatment for her 
bunion of the right foot, but that she managed it with 
conservative treatment.  ((See Transcript (T.) at page (pg.)14)).  
In the alternative, she maintains that her bunion of the right 
foot is caused by her service-connected left foot and left hip 
disorders.

The Board finds that service connection for a bunion of the right 
foot on a direct incurrence basis is warranted.  

The Veteran's service treatment records (STRs) document no 
subjective complaints or clinical findings referable to any right 
foot problems, such as a bunion.  

The first post-service evidence of a bunion of the right foot was 
on clinical evaluation by VA in February 2004, less than a year 
after the Veteran's discharge from active military service in 
March 2003.  (See February 2004 VA fee basis examination report).  
From that time, the medical evidence of record shows that the 
Veteran had continued to seek treatment for her bunion of the 
right foot.  (See June 2005 reported, prepared by Virginia 
Footcare Center, LLC).  

During an October 2006 hearing, the Veteran testified that she 
had first noticed bunions on both feet during service, that she 
underwent surgery for a bunion of the left foot during military 
service, and that she managed her bunion of the right foot with 
conservative treatment.  (T. at pg. 14).  

More recent post-service medical evidence includes an October 
2008 VA examination report reflecting that the Veteran had been 
diagnosed with a bunion of the right foot.  (See October 2008 VA 
examination report).  Thus, the Veteran's claim hinges on whether 
there is evidence of an etiological relationship between the 
currently diagnosed bunion of the right foot and military service 
or to a service-connected disability.  There is one opinion of 
record that addresses this point and it is in favor of the 
Veteran's claim. 

With regard to the etiology of the right foot bunion, an October 
2009 VA Nurse Practitioner (NP) opined that it was as likely as 
not caused by the Veteran having to wear military-issued boots 
and perform prolonged marching during military service.  In 
formulating this conclusion, the VA NP stated that the Veteran's 
foot structure showed a hypermobility of the first "ray," which 
was an underlying etiology of a hallux valgus deformity.  In 
addition, there were clinical signs of prominent dorso-medical 
eminence with hyperpigmentation around the area that indicated 
pressure/friction.  (See October 2009 VA NP's opinion). 

The October 2009 VA NP's opinion is uncontroverted and probative.  
In particular, the VA NP reviewed the Veteran's assertions of 
ongoing symptoms, which shows that she was aware of the Veteran's 
pertinent medical history.  Then, based on this evidence, the VA 
NP fully and unequivocally articulated her opinion that the 
Veteran's bunion of the right foot was etiologically related to 
her having to wear military-issued boots and perform prolonged 
marching during military service.  The VA NP provided a sound 
medical rationale for her opinion.  For these reasons, the Board 
finds the October 2009 VA NP's opinion to be highly probative.  
See Gardin v. Shinseki, No. 2009-7120 (July 26, 2010)( citing 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008)).

In light of the above-cited VA NP's October 2009 opinion, as well 
an absence of clinical findings of any right foot problems in 
service--a finding that is consistent with the Veteran's 
assertion that she had not sought in-service treatment for her 
bunion of the right foot, but that she had managed it with 
conservative treatment-- the Board finds that the Veteran's 
bunion of the right foot was as likely as not incurred during 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Accordingly, service connection for a bunion of the right foot is 
warranted.


ORDER

Service connection for bunion of the right foot is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


